The Western Union Telegraph Company appeals from a judgment against it awarding actual damages in the sum of $214 in favor of E. M. Sorenson for alleged error in the transmission of a telegram sent by Sorenson to John Paulson at Windom, Minn. For further statement of the nature of the case, reference is made to the opinion rendered upon a former appeal reported in (Tex.Civ.App.) 56 S.W.2d 672.
The judgment must be reversed, as it was upon the former appeal, because of the failure to show by competent evidence the contents of the message as it was actually delivered to the addressee.
Upon the last trial, appellee, to show such contents, introduced in evidence certain letters to him purporting to be written by B. D. Barnett, who it was agreed was appellant's general manager of its Gulf Division.
These letters were admitted over the objection of appellant. They should have been excluded, for it was not shown they were written by Barnett or by his authority. Stevens v. Equitable Mfg. Co.,29 Tex. Civ. App. 168, 67 S.W. 1041.
But if the letters had been properly admitted, they were wholly insufficient to show the contents of the message as it was delivered. The letters admit and are sufficient to show there was an error made in transmitting the telegram, but they are insufficient to show what the error was. It is wholly impossible to determine from *Page 891 
these letters, or any other evidence offered, how the telegram read as it was delivered to the addressee.
The other propositions submitted in the appellant's brief are regarded as without merit. The first was decided against it upon the former appeal. The other proposition is ruled against it by Western Union Tel. Co. v. Snodgrass, 94 Tex. 284, 60 S.W. 308, 86 Am.St.Rep. 851, and Western Union Tel. Co. v. Melear (Tex.Civ.App.) 253 S.W. 599.
Reversed and remanded.